Citation Nr: 1038346	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pes planus 

2.  Entitlement to an initial compensable disability rating for 
service-connected osteoarthritis of the right first metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran likely has bilateral pes planus that had its 
onset during his active military service.  

2.  The Veteran's service-connected arthritis of the right first 
metatarsophalangeal joint does not result in limitation of 
motion; the disability does not result in impairment 
approximating moderate foot injury.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral pes planus that is the result of 
disease or injury incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  The criteria for an initial compensable rating for the 
Veteran's osteoarthritis of the right first metatarsal have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes 5003, 5282, 5284 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran submitted his claim for service connection for pes 
planus, or flat feet, a disability resulting from a right-foot 
injury in service, and bilateral carpal tunnel syndrome in March 
2005.  In a VA Form 21-4138 (Statement in Support of Claim) 
submitted that same month, with regard to his flat feet, he 
stated that he did not have flat feet prior to entering service.  
He stated that his military duties required him to lift and carry 
heavy loads and spend countless hours on his feet.  It was during 
this time that he began to experience pain in his feet.  The 
Veteran reported that he did not seek treatment because he was 
"expected to tough things out" and the pace of his service did 
not allow much time to seek treatment for chronic pain problems.  
As to right foot claim, he stated that he broke his right foot in 
service in 1988 and that the toe next to his big toe on his right 
foot has now become deformed, causing further pain and 
complications.  

In April 2005, the Veteran submitted a letter from Dr. C.T., his 
private physician, and medical evidence dated in 1992 from an 
Electrodiagnostic Medicine clinic.  Dr. C.T. stated that the 
Veteran had been a patient of his practice since 1992.  He 
related that the Veteran suffered from bilateral carpal tunnel, 
fallen arches or flat feet, and a hammer toe deformity of his 
right second toe.  Dr. C.T. stated that "[a]ll of these are 
consequence and direct result of his years in the military."  
Dr. C.T. also noted that because of his years standing in the 
military, the Veteran had developed plantar fasciitis and a heel 
spur of his right foot, "both of which are a consequence of his 
fallen arches."  The clinic records show that the Veteran was 
treated for hand and forearm pain and contain an assessment of 
bilateral carpal tunnel syndrome.

In February 2006, the Veteran submitted another VA Form 21-4138 
in which he related that he had been deployed overseas and that 
his medical records were not always available to him during that 
time.  He stated that upon separation from service, he was not 
given an examination, but that he did seek treatment for his feet 
in 1992 from Dr. C.T.  He again stated his belief that his flat 
feet were related to his military service

The Veteran was afforded a VA examination in April 2006.  X-ray 
reports revealed "degenerative osteoarthritic change by the 
first metatarsophalangeal joint" of the right foot, no bony or 
atricular abnormality of the left foot, and a flattening of the 
angle of both feet.  The impression was degenerative 
osteoarthritic changes, right first metatarsophalangeal joint, 
and bilateral pes planus deformity.  

The Veteran reported that the tops and bottoms of his feet hurt 
in the morning.  He reported no limitation on walking, but stated 
that his feet bothered him after standing all day.  On physical 
examination of the feet, there was no noted abnormal motion, 
crepitus, edema, effusion, fatigability, instability, mass, 
muscle atrophy, or painful motion.  Redness was noted at the 
second right toe.  Spasms were not present.  There was no 
tenderness, heat, weakness, or incoordination.  Circulation was 
normal.  Flatfoot was noted bilaterally.  Specific to the right 
foot, hallux valgus and pes cavus were not present.  A hammer toe 
was noted at the second right toe, which was passively 
correctable.  There was no evidence of malunion/nonunion of the 
tarsal/metatarsal joints.  The Veteran reported some fatigability 
while standing and walking, and at rest, pain while standing, 
walking, and at rest, and weakness in the morning.  There was no 
pain on manipulation.

The examiner noted that the Veteran had been employed full time 
as a machinist since 1994, and had lost no time from work in the 
previous 12 months.  The Veteran reported standing for 8 to 10 
hours a day in steel toe boots.  The examiner diagnosed the 
Veteran as having bilateral pes planus and degenerative 
osteoarthritis of the first metatarsal of the right great toe.  
The examiner noted that she had reviewed the claims folder, but 
that the Veteran's medical records were not available for review.  
The examiner opined that the Veteran's degenerative 
osteoarthritis was at least as likely as not related to his 
military service.  She further opined that the Veteran's 
bilateral pes planus was not caused by or a result of the 
Veteran's military service.  The examiner noted that there were 
no complaints or documentation of pes planus in service.  She 
further noted that aside from notations related to the Veteran's 
in-service right-foot injury and treatment for ant bites on the 
left foot, the Veteran's service treatment records (STRs) 
contained no complaints related to the foot during service.  The 
examiner found the first documentation of foot complaints to be 
Dr. C.T.'s March 2005 letter.  The examiner also noted the 
Veteran's more recent employment history requiring him to be on 
his feet for long periods of time. 

A review of the Veteran's STRs shows that he did not report any 
type of a foot problem on his Report of Medical History at the 
time of his enlistment physical examination.  It appears that no 
separation examination was conducted.  A Report of Medical 
History dated on May 18, 1992, contains the Veteran's 
biographical and service data, but is otherwise blank.  The STRs 
do contain an undated health questionnaire on which the Veteran 
reported no pain or trouble with his joints and no problems with 
walking.  He also indicated that he had quit smoking in May 1991.  
The Veteran's STRs document that during service in April 1986, he 
injured his right great toe and was given a walking cast.  His 
STRs document treatment related to that injury.  They also show 
that in October 1989 the Veteran was treated for broken skin 
between his toes and that in August 1990 he was treated for ant 
bites on his left foot.  The Veteran's STRs are otherwise silent 
for any complaints related to his feet.  His STRs do contain 
numerous entries for treatment related to such things as sore 
throat, fever, forearm pain, upper arm pain, nasal congestion, 
pharyngitis, eye infections and sensitivity to bright lights and 
sunshine, heat exhaustion, wrist pain, and thumb pain.

In April 2006, the RO granted service connection for degenerative 
arthritis of the first metatarsal, right great toe, and assigned 
a noncompensable rating.  The RO also awarded service connection 
for carpal tunnel syndrome of the right and left hands, but 
denied service connection for pes planus.  The RO noted that 
there was no evidence of flat feet in service by way of the STRs.  
The RO further noted that flat feet were not documented until Dr. 
C.T.'s March 2005 statement.  

The Veteran submitted a notice of disagreement (NOD) as to the 
denial of service connection for pes planus and the assignment of 
a noncompensable rating for osteoarthritis in July 2006.  The 
Veteran stated his belief that he was entitled to at least a 10 
percent disability rating for his osteoarthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003.  He reiterated that he did 
not report to sick call for his sore feet because he was expected 
to "tough it out."  

The RO issued a statement of the case and the Veteran appealed to 
the Board.  He submitted further evidence from Dr. C.T who noted 
in a letter dated in December 2006 that the Veteran had recently 
sought treatment for his feet and legs.  Dr. C.T. stated that the 
Veteran had significant arthritis in his foot and toe as a result 
of his in-service toe injury.  Dr. C.T. also noted that the 
Veteran suffered from plantar fasciitis, which he related to the 
wearing of poorly fitting, nonsupportive boots and time spent 
marching and running in service.  

The Veteran also submitted statements from a friend and a co-
worker who both attested to the Veteran's veracity and 
trustworthiness.  He also provided a statement from his wife, who 
noted that she had married the Veteran in 1985.  The Veteran's 
wife stated that the only complaint he would have while he was in 
service was pain in his feet.  She reported that at the time that 
the Veteran was transferred to Avon Park AFB she noticed that he 
was having more pain in his feet and they "seemed to be 
flattening out."  (The Board notes that the Veteran's STRs 
indicate that he was stationed at Avon Park AFB from February 
1989 until his separation from service.)  She stated that the 
Veteran's feet hurt on a day-to-day basis and she can see that by 
the way that he walks.  

II.  Analysis

A.  Pes Planus

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Alternatively, the second and third elements of service 
connection can be demonstrated through continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if it is demonstrated that (1) 
a condition was "noted" during service; (2) there is 
postservice evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

There exist certain circumstances in which lay evidence may 
suffice to satisfy all three elements for continuity of 
symptomatology.  If the disability is one capable of lay 
observation, lay evidence may be sufficient to show that the 
disability was "noted" in service.  See id. at 497 ("[U]nless 
the condition is of a type as to which a lay person's observation 
is competent, medical evidence of noting will be required.").  
Further, lay evidence is competent to establish continuity of 
symptomatology if it relates to an observable condition.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (claimant's 
statements of continuing pain since service due to flat feet were 
competent because they related to an observable condition).  
Lastly, lay evidence may demonstrate a relationship between a 
present disability and the continuity of symptomatology where the 
disability concerned is capable of lay observation.  See Clyburn 
v. West, 12 Vet. App. 296, 302 (1999) ("[M]edical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated if 
the condition is not one where a lay person's observations would 
be competent."). 

At the outset, the Board finds that the private and VA medical 
evidence of record demonstrates that the Veteran has a current 
diagnosis of bilateral pes planus.  Regarding the in-service 
incurrence of pes planus and continuity of symptomatology, the 
Veteran has asserted that he began to experience foot pain in 
service and has continued to experience that pain since service.  
His wife stated that the Veteran had continuously complained of 
foot pain in service and that she first observed the flattening 
of the Veteran's feet in service.  It is undisputed that lay 
evidence is competent to provide evidence of continuity of pain 
since service and observable flatness of his feet.  See Falzone, 
supra.  Thus, because pes planus is a condition capable of lay 
observation, medical evidence noting the condition in service is 
not required.  See Savage, 10 Vet. App. at 497.  

Although the Veteran's STRs are silent as to complaints of foot 
pain or a diagnosis of pes planus, despite numerous treatment 
entries for other types of pain and illnesses and several entries 
specific to the feet, the absence of any reference to flat feet 
in the STRs is not dispositive of this issue.  See generally 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Based on 
the lay evidence of record, to include the Veteran's wife's 
statement concerning her in-service observation of the flattening 
on the Veteran's feet, and in consideration of the absence of 
separation examination, the Board finds there to be competent 
evidence demonstrating that the Veteran's pes planus existed in 
service.  

As to evidence of a nexus, the record contains conflicting 
opinions.  The April 2006 VA examiner stated that the Veteran's 
pes planus was not related to his military service.  However, 
there is no indication that the examiner considered the Veteran's 
competent statements of bilateral foot pain in service.  Rather, 
she relied solely on the lack of documentation of complaints or 
treatment related to flat feet in service.  The United States 
Court of Appeals for Veterans Claims has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496.  On 
the other hand, Dr. C.T. related the Veteran's flat feet to 
service.  He did not, however, provide a rationale for his 
opinion, but he did indicate that the Veteran had been seen at 
Dr. C.T.'s clinic since 1992, the year the Veteran separated from 
service.  The record also contains the Veteran's contention that 
his flat feet are related to service because the pain he 
experiences now is the same pain that he experienced in service.  
Again, because pes planus is a condition capable of lay 
observation, medical evidence is not required to prove the nexus 
element.

While the evidence is not unequivocal, it has nonetheless placed 
the record in relative equipoise.  Here, given the observable 
nature of the claimed disability and after reviewing all the 
evidence on file, the Board finds no adequate basis to reject the 
competent lay testimony and medical evidence of record that is 
favorable to the Veteran, based on a lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, based on 
the competent and credible lay statements of record regarding 
continuity of symptomatology and resolving all reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection for bilateral pes planus is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

B.  Osteoarthritis of the right first metatarsal

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned."  38 C.F.R. § 4.7 (2010).

When a specific disability is not listed in the rating schedule, 
rating is done by analogy to a closely related disease or injury 
in the Rating Schedule in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2010).

The Veteran asserts that his service-connected osteoarthritis of 
the right first metatarsal has been more disabling than initially 
rated.  The Veteran contends that a compensable rating is 
warranted under the criteria set forth in DC 5003, which applies 
to degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  (Multiple 
involvements of the interphalangeal, metatarsal and tarsal joints 
are considered groups of minor joints.  38 C.F.R. § 4.45 (2010).)  
Painful motion of a major joint or groups caused by arthritis, 
established by x-ray, is deemed to be limited motion and entitled 
to the minimum 10 percent rating even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

Because the Veteran's service-connected metatarsophalangeal joint 
that has been identified as being affected by arthritis is not 
specifically listed in the rating schedule, and because there are 
no criteria for rating limitation of motion of such a joint, it 
may be rated by analogy under 38 C.F.R. § 4.71a, DC 5282, and has 
been evaluated as noncompensable by the RO.  Under DC 5282, a 
noncompensable evaluation is assigned for hammer toe involving 
single toes.  A 10 percent evaluation is warranted for hammer toe 
involving all toes, unilateral without claw foot.  38 C.F.R. § 
4.71a, DC 5282 (2010).  The Veteran is not service connected for 
more than the right great toe metatarsophalangeal joint.  Thus, a 
compensable rating under DC 5282 is not warranted.  

Relevant medical evidence of record consists of private treatment 
records dated in March 2005 and December 2006 and the report of 
the April 2006 VA examination.  In March 2005, the Veteran's 
private physician noted that the Veteran had fractured toes on 
his right foot in service and stated that he now suffers from a 
hammer toe deformity of his right second toe.  In his December 
2006 report, the private physician stated the Veteran had 
significant arthritis in his foot and toe as a result of his in-
service toe injury.  The April 2006 VA examination report records 
x-ray findings of a degenerative osteoarthritic change of the 
first metatarsophalangeal joint of right foot.  

As noted above, there is no specific DC addressing limitation of 
motion of the great toe.  However, the record fails to contain 
objective that the Veteran's osteoarthritis of the right first 
metatarsophalangeal joint results in any limitation of motion.  
Upon examination of the Veteran's right foot in April 2006, there 
was no pain on manipulation.  Further, there was no limitation to 
walking, no painful motion, no tenderness, and no spasm.  As 
such, the Board finds that there is no objective confirmation of 
limitation of motion so as to warrant a 10 percent rating under 
DC 5003.

DC 5003 further provides that in the absence of limitation of 
motion, a rating of 10 percent will be assigned "[w]ith X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups."  Id.  A rating of 20 percent will be 
assigned "[w]ith X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations."  Id.  As noted above, "multiple 
involvements of the interphalangeal, metatarsal and tarsal joints 
of the lower extremities . . . are considered groups of minor 
joints."  38 C.F.R. § 4.45 (2010).  Here, the X-ray evidence 
shows only the involvement of the first metatarsophalangeal 
joint.  Thus, because the X-ray evidence does not establish the 
involvement of any group, entitlement a compensable rating under 
DC 5003 is not warranted.  Even if pain were shown, the 
application of Lichtenfels, supra, would not allow for a 
compensable rating.  This is so because arthritis affects only a 
single minor joint, not a group of minor joints.

The Board has also considered whether the Veteran is entitled to 
a compensable rating for his service-connected arthritis under 
any other DC applicable to disabilities of the foot or toes.  In 
that regard, the Board finds no evidence that the Veteran's 
disability resulted in atrophy of the musculature of the right 
foot or disturbed circulation.  In addition, hallux valgus was 
not present on examination in April 2006 and there was no 
evidence of malunion/nonunion of the tarsal/metatarsal joints.  
Further, there is no indication that the Veteran's right great 
toe disability resulted in metatarsalgia or hallux rigidus.  As 
such, a compensable rating is not warranted under 38 C.F.R. § 
4.71a, DCs 5277 (weak foot, bilateral), 5279 (metatarsalgia, 
anterior), 5280 (hallux valgus, unilateral), 5281 (hallux 
rigidus, unilateral, severe), or 5283 (malunion of or nonunion of 
tarsal or metatarsal bones) (2010).

Under DC 5284, governing "other foot injuries," a 10 percent 
rating is for application when there is moderate disability.  A 
20 percent rating is for application when there is a moderately 
severe disability.  A 30 percent rating, the highest available 
under DC 5284, is for application when there is a severe 
disability.  Additionally, a 40 percent rating is warranted for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

Based on the evidence of record, to include the private and VA 
examination reports and the lay statements, the Board finds that 
an initial compensable rating is not warranted for the Veteran's 
arthritis of the right first metatarsal under DC 5284 because a 
"moderate" foot injury is not approximated by the 
symptomatology of his right great toe disability.  This is 
evident in light of the other DCs pertaining to the toes.  For 
disabilities involving hallux valgus, hallux rigidus, hammer 
toes, and dorsiflexed great toes in conjunction with claw foot, 
the highest available rating is 10 percent.  38 C.F.R. § 4.71a, 
DCs 5278, 5280, 5281, 5282. Moreover, even amputation of the 
great toe without metatarsal involvement warrants only a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5171.  The evidence has 
not indicated that the Veteran's right great toe disability 
resulted in symptoms as disabling as these types of disabilities 
related to the great toe.

For the foregoing reasons, the Board thus concludes that an 
initial compensable rating is not warranted for osteoarthritis of 
the right first metatarsal under the DC 5284, for "other foot 
injuries," or any other potentially applicable DC pertaining to 
toe/foot disabilities.  In this regard, the Board has considered 
whether a higher rating may be warranted on the basis of 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 
4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, as stated above, the evidence fails to objectively 
demonstrate that the Veteran's right great toe disability results 
in a limitation of motion or even painful motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) (stating that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion); 38 
C.F.R. § 4.71a, DC 5003 (limitation of motion must be objectively 
demonstrated).  

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim for service connection for pes planus has 
been granted.  The Board notes that once service connection is 
granted, the claim is substantiated and additional notice is not 
required; thus, any defect in the notice with respect to the pes 
planus claim would not be prejudicial.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Dingess, 19 Vet. App. at 490.  Accordingly, the 
discussion of VCAA notice compliance in this case is limited to 
the issue of a higher rating for arthritis of the right first 
metatarsophalangeal joint.

The RO received the Veteran's service connection claim in March 
2005.  In April 2005, the RO sent to him a letter notifying him 
of the evidence required to substantiate his claim.  The letter 
advised the Veteran of the information already in VA's possession 
and the evidence that VA would obtain on his behalf, as well as 
of the evidence that he was responsible for providing to VA, to 
include private medical evidence.  The RO further advised the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection, such as medical 
evidence, employment physical examination reports, insurance 
examination reports, and statements by persons who knew of the 
Veteran's disability.  In March 2006, the RO sent to the Veteran 
a letter advising him of the notice elements required by Dingess 
for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the April 2005 and 
March 2006 notice letters comply with the requirements of 
38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful 
opportunity to participate in the development of his claim.  
Moreover, throughout the pendency of his appeal, the Veteran has 
demonstrated actual knowledge of what was required to establish a 
higher evaluation as evidenced by the contents of his lay 
statements and contention that he should be rated under an 
alternative diagnostic code.  Thus, the Board is satisfied that 
the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, in April 2006, the Veteran was 
afforded a VA examination, to include X-rays of his feet.  The VA 
examiner reviewed the Veteran's claims folder and conducted a 
physical examination of the feet.  The examiner provided an 
etiology opinion that led to the award of service connection for 
the Veteran's osteoarthritis, right great toe.  The examination 
reports contain sufficient evidence by which to evaluate the 
Veteran's right toe in the context of the rating criteria and 
throughout the appeal period.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox 
v. Nicholson, 20 Vet. App. 563 (2007).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, private treatment records, VA 
treatment records, as well as statements from the Veteran, his 
wife, a friend, and a co-worker.  The Veteran elected to not have 
a hearing in his case.  Thus, the Board is satisfied that the 
duty to assist requirements under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c) were satisfied.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to a compensable evaluation for service-connected 
osteoarthritis of the right first metatarsal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


